911 F.2d 735
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth CircuitLewis E. WILLIAMS, Plaintiff-Appellant,v.Anthony PALMER, Elton Scott, Perry M. Johnson, Defendants-Appellees.
No. 89-2205.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JARVIS, District Judge.*

ORDER

2
Lewis E. Williams, a pro se Michigan state prisoner, appeals the dismissal, following a bench trial, of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Williams sued several employees of the Michigan Department of Corrections for monetary damages, alleging that the cold temperature in his cell on December 25, 1983, combined with his circulatory problems due to diabetes, had caused him to suffer frostbite on his toes.  The district court dismissed the case after a bench trial, at which plaintiff was represented by counsel, and Williams filed this appeal pro se.


4
Upon consideration, we affirm the dismissal of this case, as defendants were entitled to eleventh amendment immunity from damages.   See Ford Motor Co. v. Department of Treasury, 323 U.S. 459, 463-64 (1945);  see also Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311 (1989).  An eleventh amendment immunity defense may be raised for the first time on appeal.   See Estate of Ritter v. University of Mich., 851 F.2d 846, 851 (6th Cir.1988).  Moreover, we also agree with the district court's reasoning in its memorandum opinion filed March 28, 1989.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation